El Juez Presidente Sr. Hernández,
emitió la opinion del tribunal.
Con fecba 8 de julio del año 1913 Ramona del Carmen *285Figueroa presentó demanda ante la Corte de Distrito del Dis-trito Judicial de San Juan, Sección Ia., contra Teresa y En-camación Díaz, con súplica de que en su día se dictara sen-tencia a su favor declarando que aquélla es hija natural de Pablo Figueroa y que fué expresamente reconocida por éste como tal hija natural y que asimismo ha venido siempre go-zando de la posesión de estado de hija natural de Pablo Figueroa, aceptada y reconocida tanto por Figueroa como por las demandadas, a las que se impongan las costas del juicio.
A la anterior demanda opusieron las demandadas como excepciones previas la de que los hechos alegados no deter-minan causa de acción, y la de que la acción bahía prescrito de acuerdo con los artículos 199 y 1840 del Código Civil vigente.
La corte por sentencia de 22 de diciembre de 1913 declaró con lugar la excepción de prescripción, y sin lugar la demanda, con las costas a la parte actora, cuya representación ha inter-puesto recurso de apelación para ante esta Corte Suprema.
Alega la parte apelante como motivos del recurso que la corte cometió error al regular el caso por el artículo 199 del Código Civil, pues la acción ejercitada no es propiamente de reconocimiento, sino que se dirige a obtener la declaratoria de reconocimiento de hija natural de la demandante, ya hecho por su padre, y que además dicha corte ha prescindido de ale-gaciones de la demanda en que se hace constar que Pablo Figueroa reconoció expresamente a su hija en documentos oficiales, sin que por tanto sea susceptible de prescripción la acción de que se trata.
Los hechos alegados en el presente caso por la parte de-mandante, como determinantes de su acción, son los si-guientes :
Primero. Que en los años' de 1873 y 1874 Pablo Figueroa sostuvo relaciones amorosas con Juana Canales siendo ambos solteros, sin impedimento para contraer matrimonio, y como producto de tales relaciones continuadas por mucho tiempo, nació una niña que es la demandante.
*286Segundo. Que en el acto del bautismo verificado el 16 de febrero de 1874 fué reconocida expresamente la demandante por Pablo Figueroa como su bija natural.
Tercero. Quo durante toda su vida el Fig;ueroa consideró a la demandante como su bija natural, le dió siempre el nombre de bija y subvino a todas sus necesidades de alimentos, habi-tación, vestuario, asistencia médica y educación.
Cuarto. Que la demandante disfrutó del concepto de bija natural de Pablo Figueroa, no sólo en virtud de los antedichos actos, sino por el reconocimiento que de tal carácter de bija natural hicieron los parientes del Figueroa, entre ellos las hermanas del mismo, boy demandadas, Teresa y Encarnación Díaz, quienes antes y después de la muerte de Figueroa lla-maron a la demandante su sobrina.
Quinto. Que Pablo Figueroa al contraer matrimonio la demandante en 5 de abril de 1893 la reconoció como su bija natural en un documento dirigido a las autoridades judiciales en el que invocaba sus derechos como tal padre natural, y en la misma fecha 5 de abril, cuando se verificó el matrimonio de la demandante Figueroa dió su consentimiento para él en con-cepto de padre natural de la contrayente, cuyo matrimonio fué debidamente inscrito en el registro civil.
Sexto. Que Pablo Figueroa falleció en 1908 en estado de soltería y sin más descendiente que la demandante.
Séptimo. Que las demandadas Teresa y Encarnación Díaz en el año de 1910 y en escrito oficial dirigido a la Junta de Transacción sobre Propiedad de Solares en Cataño, de nuevo reconocieron expresamente la calidad de hija natural de la demandante.
. Octavo. Que posteriormente las demandadas, con el fin de hacerse dueñas de la herencia de Pablo Figueroa, su hermano, han pretendido y pretenden desconocer el carácter de hija natural de la demandante.
Noveno. Que la demandante ha instado expresamente de las demandadas el reconocimiento de hija natural hecho a su favor por Pablo Figueroa, y en diligencias judiciales ante la *287Corte ele Distrito de San Juan ha invocado de nuevo ese carác-ter para oponerse a pretensiones clednciclas por las ahora de-mandadas, aunque no se trató expresamente de acción de filiación o de declaración de reconocimiento.
Resulta de tales hechos que Ramona del Carmen Figueroa nació por los años de 1873 y 1874 y que su presunto padre Pablo Figueroa falleció en el año de 1908 cuando ya regía el Código Civil actualmente en vigor, cuyo artículo 199 prescribe que la acción para reclamar su filiación dura hasta dos años después de ser el hijo mayor de edad. La demandante ha pre-sentado su demanda en 8 de julio de 1913, y por tanto su acción prescribió en virtud de los preceptos que contiene la cuarta disposición de las transitorias para la aplicación del Código Civil y el artículo 1840 del mismo código. Jesús v. Sucesión Pérez Villamil, 18 D. P. R., 403.
Y no se han cometido los errores apuntados en su alegato por la parte apelante.
En el presente caso propiamente se ejercita una acción de reconocimiento, sean cuales fueren los términos en que está redactada la súplica de la demanda, pues ya hemos dicho repetidas veces que ni la súplica de la demanda ni el título ríe la acción determinan necesariamente la naturaleza de la causa de acción, la cual ha de derivarse de los hechos que la fundamentan.
Si el objeto de la demanda hubiera sido obtener una reso-jución judicial declarando el estado de hija natural ya reco-nocida en forma solemne y auténtica, no hubiera tenido nece-sidad la demandante de consignar en su demanda más hechos que la simple referencia del reconocimiento hecho en la forma ya expresada, aparte de que si tiene a su favor un reconoci-miento en forma solemne y auténtica, huelga la declaración solicitada en la demanda. La. declaración de hijo natural e's necesaria cuando el estado de hijo natural no consta por reco-nocimiento hecho en forma auténtica y fehaciente y su fin es que el hijo natural reconocido pueda hacer constar su condi-ción de tal. Amsterdam et al. v. Puente et al., Puente et al. v. *288Puente et al., y Rijos v. Folgueras et al., 16 D. P. R., 556, 582 y 624; y Peñagarícano v. Peñagarícano et al., 19 D. P. R., 494.
Vemos ahora si los hechos expuestos en la demanda, con ios números segundo, quinto y séptimo, en que se alega un reconocimiento de la filiación de la demandante en documen-tos oficiales impiden que prospere la excepción de prescrip-ción alegada.
Entendemos que no. El ejercicio de la acción de reconoci-miento de hijo natural pone en tela de juicio dicho recono-cimiento, y por tanto, sean cuales fueren los hechos funda-mentales de la demanda, puede objetarse la excepción de pres-cripción, bien entendido que aunque ésta prospere, si la deman-dante tiene a su favor un reconocimiento expreso de hija natural de Pablo Figueroa en forma solemne y fehaciente, no estará privada de utilizarlo para ejercitar todos los derechos que la ley reconoce a los hijos naturales. Si al reclamar esos derechos se le negare tal condición de hija natural, podrá sos-tenerlos haciendo frente a la negativa, con la prueba de su reconocimiento solemne y fehaciente.
La sentencia debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.